MEMORANDUM **
Lenin Paul Salazar-Montoya appeals from his 24-month sentence imposed following his guilty-plea conviction for possession with intent to distribute marijuana, in violation of 21 U.S.C. § 841(a)(1) and *677(b)(1)(C). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
To the extent Salazar-Montoya contends the district court miscalculated his criminal history score, we conclude that the district court did not abuse its discretion. See United States v. Cantrell, 433 F.3d 1269, 1279-80 (9th Cir.2006). To the extent Salazar-Montoya contends the district court should have reduced his criminal history score as overrated, we cannot say the sentence was unreasonable. See United States v. Mohamed, 459 F.3d 979, 988-89 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.